Citation Nr: 1107116	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  05-07 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

1.  Entitlement to service connection for a heart disorder, to 
include as secondary to post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating higher than 30 percent for 
PTSD, for the period from October 7, 2003 to May 26, 2005.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 RO rating decision that, in pertinent 
part, granted service connection and a 30 percent rating for 
PTSD, effective October 7, 2003.  By this decision, the RO also 
denied service connection for a heart disorder, to include as 
secondary to service-connected PTSD, on a de novo basis.  In June 
2007, the Veteran testified at Travel Board hearing at the RO.  

The Board observes that the July 2004 RO decision (noted above) 
denied the Veteran's claim for entitlement to service connection 
for a heart disorder, to include as secondary to service-
connected PTSD, on a de novo basis.  The Board notes, however, 
that service connection for a heart disorder had previously been 
denied in a final February 2000 RO decision.  Therefore, the 
Board was required to address whether the Veteran had submitted 
new and material evidence to reopen his claim for entitlement to 
service connection for a heart disorder, to include as secondary 
to service-connected PTSD.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In a March 2008 decision, the Board reopened the Veteran's claim 
for entitlement to service connection for a heart disorder, to 
include as secondary to service-connected PTSD, and remanded the 
merits of that claim, as well as the claim for entitlement to an 
initial rating higher than 30 percent for PTSD, for further 
development.  

In an April 2009 decision, the Board vacated the March 2008 Board 
decision.  The Board then reopened the Veteran's claim for 
entitlement to service connection for a heart disorder, to 
include as secondary to service-connected PTSD, and remanded the 
merits of that claim, as well as the claim for entitlement to an 
initial rating higher than 30 percent for PTSD, for further 
development.  

A December 2009 RO decision increased the rating for the 
Veteran's service-connected PTSD to 100 percent, effective May 
27, 2005.  Since that grant does not represent a total grant of 
benefits sought on appeal, the claim for an initial rating higher 
than 30 percent for PTSD, for the period from October 7, 2003 to 
May 26, 2005, remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The appellant testified at a hearing before the Board sitting at 
the RO (Travel Board hearing) at the RO in June 2007.  In 
December 2010, the Board notified the Veteran that the Veterans 
Law Judge who conducted that hearing was no longer employed by 
the Board.  The Board requested that the Veteran clarify whether 
he desired to attend another hearing.  

In a response received at the Board in December 2010, the Veteran 
requested that he be scheduled for another Travel Board hearing.  
As the Veteran has requested a Travel Board hearing, the case 
must be returned to the RO to arrange such a hearing.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2009).  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the Veteran for a 
Travel Board hearing.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


